—In an action to enforce the terms of a cross-*300easement agreement, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Eerier, J.), entered June 26, 1998, as denied that branch of its motion which was for leave to amend the complaint to add a fifth cause of action alleging unjust enrichment, and the defendant cross-appeals from so much of the same order as granted that branch of the plaintiff’s motion which was for a protective order against certain discovery demands.
Ordered that the appeal and cross appeal are dismissed, with costs to the defendant.
The appeal and cross appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal and cross appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]; Sunrise Plaza Assocs. v International Summit Equities Corp., 288 AD2d 300 [decided herewith]). Santucci, J. P., S. Miller, Smith and Crane, JJ., concur.